t c summary opinion united_states tax_court morgain mary mcgovern petitioner v commissioner of internal revenue respondent docket no 8632-12s filed date morgain mary mcgovern pro_se mayah solh and christopher richmond for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the deficiency resulted from disallowance of deductions petitioner claimed for employee business_expenses the issue for decision is whether petitioner has substantiated any expenses in excess of the dollar_figure standard_deduction allowed in the statutory notice all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in california when she filed her petition during petitioner was an actress a writer and a college student she was a stand-in for a character known as garcia on the television show criminal minds she earned wages of dollar_figure from this employment she also received dollar_figure in taxable unemployment_compensation during in petitioner began writing a book about her experiences growing up during she traveled to little rock arkansas new orleans louisiana and austin and houston texas to visit and to interview her parents and her sisters in relation to her book respondent concedes that petitioner’s writing activity is a business on her form_1040 u s individual_income_tax_return petitioner claimed total itemized_deductions of dollar_figure including dollar_figure on form_2106 employee business_expenses relating to her occupation as an actress the amounts claimed included dollar_figure in vehicle expenses dollar_figure in travel_expenses dollar_figure in cellular telephone expenses dollar_figure in meals and entertainment_expenses reduced by to dollar_figure dollar_figure for admissions to theaters and dollar_figure for computer expenses petitioner did not maintain records of the time place and business_purpose of the foregoing expenses some of the vehicle expenses were reimbursed by her employer petitioner also claimed other expenses as employee_expenses but they were actually related to her occupation as a writer petitioner did not keep records separating the employee_expenses from her other business_expenses petitioner also claimed as business_expenses items including makeup and beauty expenses wardrobe expenses and laundry and cleaning expenses she claims that these expenses were necessary because of the unique dress and makeup of the character garcia the record does not allow a finding as to whether and what amount of expenses were for items not suitable for personal_use as well as business use petitioner claimed union dues head shots acting and dancing lesson expenses and promotion and development expenses --all potentially deductible employee business_expenses however the amount of substantiated expenses is much less than dollar_figure the standard_deduction for that was allowed in the statutory notice on her tax_return petitioner claimed dollar_figure as a refundable education credit under sec_25a that credit was allowed in the statutory notice discussion the first time this case was set for trial it was continued so that petitioner could collect and produce records substantiating the deductions that she claimed on the form_2106 attached to her tax_return when the case was called for trial over three months later petitioner appeared and produced hundreds of disorganized documents that she had not previously presented to respondent some of the records she produced indicated that she had been reimbursed by her employer for vehicle and travel_expenses she included medical records but they are not relevant to any deduction claimed on the tax_return some of the expenditures reflected in the records are inherently_personal many were for years other than some appear duplicative and some directly contradict each other they do not satisfy applicable rules at the court’s direction respondent filed a posttrial brief discussing the deductibility of the various items and the adequacy of the offered substantiation respondent concluded that any deductible items were in total less than the standard_deduction that petitioner had been allowed petitioner was directed to file an answering brief addressing specific categories of deductions instead of relating particular exhibits to particular deductible categories in her brief she repeated her claims that all of the disputed expenses were related to her employment and supported by the disorganized documents she did not respond to respondent’s specific analysis of the documents and explanation of the applicable code sections overall petitioner argues that she should be given special leeway because she obviously incurred deductible expenses and the amount of the deficiency is small the rules for substantiation however apply to all taxpayers we reiterate the applicable rules for her benefit in reporting her correct_tax liabilities in future years petitioner has the burden of establishing her entitlement to deductions see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 petitioner has not satisfied the conditions for shifting the burden to respondent under sec_7491 see sec_7491 and b providing that a taxpayer must comply with the substantiation and recordkeeping requirements of the internal_revenue_code as well as cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews generally a taxpayer must keep records sufficient to establish the amounts of the items reported on her federal_income_tax return sec_6001 sec_1 a e income_tax regs personal expenses are not deductible sec_262 neither the irs nor the court can reasonably be expected to comb through disorganized records and guess which relate to the deductions claimed on petitioner’s tax_return see patterson v commissioner tcmemo_1979_362 39_tcm_82 disapproving the shoebox method of recordkeeping a taxpayer may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 the expenses must be directly or proximately related to the taxpayer’s trade_or_business 308_us_488 sec_1_162-1 income_tax regs an employee’s trade_or_business would be the earning of her compensation and generally only those expenses that are related to the continuation of employment are deductible 269_f2d_108 4th cir aff’g tcmemo_1958_60 a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from an employer 788_f2d_1406 9th cir aff’g tcmemo_1984_533 along with other miscellaneous_itemized_deductions unreimbursed employee_expenses are subject_to the limitation of sec_67 deductions with respect to listed_property described in sec_280f such as vehicles computers and cellular telephones during are subject_to special substantiation rules under sec_274 records must be maintained to allocate business and personal_use petitioner admits that she made no effort to allocate among her employment her writing and her other activities professional and personal because it was all the same to her to deduct expenses_incurred for travel including meals_and_lodging while away from home and for entertainment a taxpayer must satisfy the heightened and strict substantiation requirements of sec_274 sec_274 disallows deductions for traveling expenses including meals_and_lodging unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of such expense the time and place such expense was incurred and the business_purpose for which such expense was incurred see sec_1_274-5t temporary income_tax regs fed reg date adequate_records must be prepared or maintained such that a record of each element of an expenditure or use that must be substantiated is made at or near the time of the expenditure or use when the taxpayer has full present knowledge of each element see sec_1 5t c ii c temporary income_tax regs fed reg date in the alternative each element of an expenditure or use must be established by the taxpayer’s own written or oral statement containing specific information in detail as to such element combined with corroborative evidence to establish such element sec_1_274-5t temporary income_tax regs fed reg date for expenses subject_to the heightened requirements of sec_274 neither a taxpayer nor the court may estimate otherwise permissible deductions see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir petitioner failed to satisfy these standards her generalized claim of business-related travel does not entitle her to unsubstantiated deductions entertainment_expenses must be shown to relate directly to the taxpayer’s business sec_274 a direct relationship requires more than a general expectation of deriving some income or other specific trade_or_business benefit at some indefinite future time sec_1_274-2 income_tax regs petitioner has failed to explain how her expenditures_for theater tickets meals and entertainment and netflix satisfy this standard expenses relating to clothing dry cleaning and personal beauty items are deductible only if they are not suitable for general or personal wear and not so worn 30_tc_757 neither petitioner’s records nor her testimony tied specific items of expense to the type of clothing and related items that would not be suitable for everyday wear to the extent that items cannot be tied to petitioner’s job with criminal minds her arguments about the uniqueness of garcia are not persuasive with respect to other business_expenses in the absence of reliable records we may approximate the amount of deductible expense see 39_f2d_540 2d cir however we must have sufficient evidence upon which to make a reasonable estimate see 85_tc_731 in an attempt to identify potentially deductible items respondent carefully reviewed the records petitioner produced even assuming that some were deductible the total is less than the standard_deduction that petitioner was allowed petitioner failed to substantiate any deductions that would otherwise be allowed as business_expenses relating to her writing activity and not subject_to the limitation at trial petitioner argued that she should be entitled to deduct the cost of her college courses and related expenses and some of the records she produced suggest that she had claimed those expenses as employee business_expenses education expenses are considered ordinary and necessary business_expenses only if the education maintains or improves skills required by the taxpayer in her employment or meets the express requirements of the taxpayer’s employer imposed as a condition for the taxpayer’s continued employment status or rate of compensation sec_1_162-5 income_tax regs petitioner testified that she attended a community college three-quarters or possibly full time took online courses and hoped to get into ucla her testimony suggests that these expenses related to a general and nondeductible education see eg 52_tc_1106 aff’d per curiam 443_f2d_29 9th cir she did not show that these expenses were ordinary or necessary business_expenses petitioner claimed and was allowed a sec_25a credit attributable to tuition and other education expenses sec_222 relating to deduction of qualified_tuition_and_related_expenses specifically provides sec_222 qualified_tuition_and_related_expenses c no double benefit -- in general --no deduction shall be allowed under subsection a for any expense for which a deduction is allowed to the taxpayer under any other provision of this chapter coordination with other education incentives -- a denial of deduction if credit elected --no deduction shall be allowed under subsection a for a taxable_year with respect to the qualified_tuition_and_related_expenses with respect to an individual if the taxpayer or any other person elects to have sec_25a apply with respect to such individual for such year even if payment of such expenses had been substantiated petitioner would not be entitled to a double benefit for them for the reasons explained above petitioner is not entitled to any deductions in excess of the dollar_figure standard_deduction that she has been allowed to reflect the foregoing decision will be entered for respondent
